Name: Commission Regulation (EEC) No 1114/86 of 17 April 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/24 Official Journal of the European Communities 18 . 4. 86 COMMISSION REGULATION (EEC) No 1114/86 of 17 April 1986 fixing the amount of the subsidy on oil seeds July, August and September 1986 for colza and rape seed and for August 1986 for sunflower seed, the amount of the subsidy on these products has been obtainable only on the basis of the target price and the monthly increase proposed by the Commission to the Council for the marketing year 1986/87 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the target price for the 1986/87 marketing year and the compensatory amount for September 1986 is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 896/86 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 (&lt;), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 896/86 Q, as amended by Regulation (EEC) No 1021 /86 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for May and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for April, May and June 1986 for colza and rape seed has been obtain ­ able only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indi ­ cative price of the 1985/86 marketing year is known ; Whereas, in the absence of the target price for the 1 986/87 marketing year for colza, rape and sunflower seed and the monthly compensatory amount for September 1986 for colza and rape, in the case of advance fixing for Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex II to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for April, May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 18 April 1986 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for May and June 1986 for colza and rape seed. 4. The amount of the subsidy in the case of advance fixing for July, August and September 1986 for colza and rape seed and for August 1986 for sunflower seed will however be confirmed or replaced as from 18 April 1986 to take into account the target price which is fixed for these products for the 1985/86 marketing year and the monthly compensatory amounts for September 1986. Article 2 This Regulation shall enter into force on 18 April 1986. (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 51 , 28 . 2. 1986, p . 1 . O OJ No L 167, 25. 7. 1972, p. 9 . O OJ No L 143, 30 . 5. 1984, p . 4. 0 OJ No L 82, 27. 3 . 1986, p. 38 . (8) OJ No L 94, 9 . 4. 1986, p . 33 . ( ») OJ No L 266, 28 . 9 . 1983, p. 1 . 18 . 4. 86 Official Journal of the European Communities No L 102/25 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1986. For the Commission Frans ANDRIESSEN Vice-President No L 102/26 Official Journal of the European Communities 18 . 4. 86 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (') 4th month (2) 5th month (2) 6th month (2) 1 . Gross aids (ECU) \\  Spain    0,610 0,610 0,586  Portugal    0,000 0,000 0,000  Other Member States 30,672 30,872 28,544 24,185 23,887 24,184 2. Final aids llI (a) Seed harvested and processed in : ' I  Federal Republic of Germany (DM) 74,51 74,97 69,60 59,35 58,66 59,83  Netherlands (Fl) 83,95 84,48 78,40 66,85 66,07 67,33  BLEU (Bfrs/Lfrs) 1 405,25 1 414,72 1 304,53 1 101,17 1 087,05 1 093,99  France (FF) 203,90 205,40 187,50 156,24 153,98 156,89  Denmark (Dkr) 254,79 256,51 236,53 199,81 197,26 199,25  Ireland ( £ Irl) 22,560 22,714 20,912 17,600 17,370 17,520  United Kingdom ( £) 17,678 17,815 16,223 13,513 13,310 13,327  Italy (Lit) 43 106 43 423 39 526 32 873 32 392 32 606  Greece (Dr) 2 284,92 2 313,98 1 942,78 1 458,71 1 414,58 1 351,73 (b) Seed harvested in Spain and \Il processed : l ||  in Spain (Pta)    0,00 0,00 0,00  in a Member State listed at (a)\IIIl (Pta)    2 617,61 2 573,55 2 567,27 (c) Seed harvested in Portugal and processed : II  in Portugal (Esc)    0,00 0,00 0,00  in a Member State listed at (a) IIIIII \\ (Esc)    3 432,46 3 384,92 3 295,53 (') On the basis of the Commission's proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council 's decision . (2) Contingent on the Council's decision on prices and related matters for the 1986/87 marketing year. 18 . 4. 86 Official Journal of the European Communities No L 102/27 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 1 . Gross aids (ECU)  Spain  Portugal  Other Member States 2. Final aids (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 40,071 97,00 109,29 1 840,49 269,1 1 333,70 29,586 23,423 56 909 3 200,89 40,071 97,00 109,29 1 840,49 269,11 333,70 29,586 23,423 56 906 3 200,89 41,638 100,65 113,39 1 914,66 280,64 347,15 30,793 24,495 59 262 3 399,46 41,526 100,51 113.23 1 908,60 279.24 346,19 30,674 24,418 58 935 3 357,47 1,720 0,000 38,175 92,49 104,19 1 753,39 255,98 318,05 28,169 22,367 54 014 3 030,02 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in a Member State listed at (a) (Pta) (c) Seed harvested in Portugal and processed :  in Spain (Esc)  in Portugal (Esc)  in a Member State listed at (a) (Esc) 3. Compensatory aids :  in Spain (Pta)  in Portugal (Esc)     108,87 3 204,30 , 5 771,27 0,00 5 563,90 3 138,80 5 523,44 (') Contingent on the Councils decision on prices an related matters for the 1986/87 marketing year. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multi ­ plied by 1,037269. ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4nd month 5th month 6th month DM 2,155750 2,150010 2,144510 2,139740 2,139740 2,126280 Fl 2,427070 ¢ 2,421750 2,417370 2,413570 2,413570 2,402800 Bfrs/Lfrs 43,774900 43,815000 43,837200 43,856300 43,856300 43,880800 FF 6,866650 6,876100 6,882980 6,888830 6,888830 6,903040 Dkr 7,935580 7,932040 7,930280 7^30900 7^30900 7,930140 £ Irl 0,709151 0,711641 0,713011 0,714435 0,714435 0,718629 £ 0,631199 0,632670 0,634131 0,635370 0,635370 0,638712 Lit 1 477,72 1 482,91 1 488,92 1 493,97 1 493,97 1 511,52 Dr 134,485500 135,99540 137,55760 139,22030 139,22030 144,14900 Pta 136,200200 136,78470 137,33950 137,90750 137,90750 139,64730 Esc 141,585700 144,06450 146,17990 148,95250 148,95250 154,43210